
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(w)


[Date]

To:   «FIRST_NAME» «LAST_NAME»   Employee Number: «EMPLID» Subject:  
Confirmation of participation in the FY'06 Pay-for-Results program


The FY'06 PfR program runs November 1, 2005 through October 31, 2006


This statement confirms your participation in the FY'06 Pay-for-Results (PfR)
program* based on your current eligibility status. Important changes have been
made to the program for FY'06 to make it simpler, easier to understand, and more
aligned with HP's operating model:

•PfR is now an annual program, aligned with HP's fiscal year

•there are only two metrics in the plan—net profit and revenue

•as the focus is on year-over-year improvement, metric goals (gate, target,
stretch) have been set with consideration to FY05 results

•for participants in the business segments, results are measured at both the HP
worldwide and business segment level, reinforcing HP's operating model to drive
P&L accountability further down the organization and providing managers with
greater ability to influence their bonus through metrics they can more directly
impact

•once the gate for HP net profit has been passed, the plan begins to fund

•the greater the improvement over FY05, the larger the funding, the higher the
bonus

Your FY'06 Metrics and Bonus Opportunity

Below is a summary of your plan metrics and target bonus opportunity for FY'06.
Your actual bonus under the program will be a factor of the following:

1.Performance on the metrics relative to the ASPIRE plans for FY'06.

2.Your Target Bonus Opportunity, which is stated as a percentage of your
accumulated eligible earnings

3.Your accumulated eligible earnings during FY'06. This is typically your base
pay, but may include adjustments based on employment status such as Part-Time or
Leave of Absence.


Target Bonus Opportunity: «BONUS»

 
  Metric


--------------------------------------------------------------------------------

  Weight


--------------------------------------------------------------------------------

   
    Revenue—HP Worldwide   XX%         Net Profit—HP Worldwide   XX%        
Revenue—Business Segment   XX%         Net Profit—Business Segment   XX%    

The PfR program is a variable pay program and ultimate payment is discretionary
based upon achievement of business objectives with participation and payout
subject to the terms and conditions of the PfR plan. Your current status and
participation does not guarantee future status and participation in PfR. HP's
variable pay philosophy allows participation in only one variable pay program;
payments made from other programs may preclude your participation in PfR this
period. Refer to Business Group-specific plan documents or websites for
additional information in this regard.

As a normal part of aligning its Total Rewards, HP continues to monitor the
competitiveness of its variable pay programs and adjusts performance measurement
goals, bonus opportunities and plan eligibility to reflect business requirements
and market norms.

Should the information specific to you be incorrect, please contact me so that I
can arrange to have a corrected letter issued. If during the year your level or
job assignment should change, you may receive an updated letter. Please note
that PfR bonuses will be prorated based on time spent in each role when there is
a change in grade, business segment, or Plan. To read about other important
changes to the FY06 PfR program, please go to the variable pay website at:

        http://hrcms01.atl.hp.com:6041/public/pages/prg_prj/en_US/column_page_0002.htm

Regards,

«SUPV_FIRST_NAME» «SUPV_LAST_NAME»

*Applies to employees eligible to participate in the Hewlett-Packard Company
2005 Pay-for-Results Plan for executives (formerly ePfR) and the Hewlett-Packard
Company Pay-for-Results Short-Term Bonus Plan.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(w)



The FY'06 PfR program runs November 1, 2005 through October 31, 2006
